DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.10,218,114, claims 1-20 of U.S. Patent No. 10,938,151 and claims 1-18 of U.S. Patent No.10,637,183. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the pending claims. As per pending claim 10, claim 1 of the aforementioned patents disclose all the limitations of claim 1 however it does not disclose “perform the charging process until receiving an indication that the battery is charged.” However it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed in the patented claims such that charging is performed until the battery is charged for the benefit of ensuring maximum device operating time by fully charging the device battery. 



Current application
Patent#10,218,114
Patent#10,938,151
Patent#10,637,183
Claim 2:
A wearable device comprising: a charge interface comprising a first charge pad and a second charge pad: and circuitry coupled to the first charge pad and the second charge pad, wherein the circuitry is configured to: perform a charging process where the wearable device receives an electrical charge from a device to charge a battery via the first charge pad and the second charge pad; cause a transition signal to be sent via the first charge pad or the second charge pad to the device; and transmit data via the first charge pad or the second charge pad to the device.

Claim 1:
A wearable device comprising: a charge interface comprising a first charge pad and a second charge pad; and circuitry coupled to the first charge pad and the second charge pad and configured to: perform a charging process in a charge state where the wearable device receives an electrical charge from a first device to charge a battery during an initial charging period via the first charge pad and the second charge pad; sense, following the initial charging period, for a charge disconnect interrupt detected via the first charge pad and the second charge pad; in response to the charge disconnect interrupt, communicate a transition signal via the first charge pad and the second charge pad to the first device; following the transition signal, enter a transmission state and transmit data via the charge interface from the wearable device during a first time period; enter a receive state and receive data via the charge interface from the first device during a second time period, wherein the second time period is different from the first time period and wherein the second time period occurs after communication of the transition signal; and return to the charge state for a second charging period following the first time period and the second time period.
Claim 1:
A wearable device comprising: a charge interface comprising a first charge pad and a second charge pad; and circuitry coupled to the first charge pad and the second charge pad, wherein the circuitry is configured to: perform a charging process where the wearable device receives an electrical charge from a device to charge a battery via the first charge pad and the second charge pad; cause a transition signal to be sent via the first charge pad and the second charge pad to the device; 
transmit data via the first charge pad and the second charge pad to the device during a first time period; and receive data via the first charge pad and the second charge pad from the device during a second time period, wherein the second time period is different from the first time period, and wherein the first time period and the second time period are after causing the transition signal to be sent.
Claim 1:
A wearable device comprising: a charge interface comprising a first charge pad and a second charge pad; and circuitry coupled to the first charge pad and the second charge pad and configured to: perform a charging process in a charge state where the wearable device receives an electrical charge from a first device to charge a battery during an initial charging period via the first charge pad and the second charge pad; communicate a transition signal via the first charge pad and the second charge pad to the first device; following the transition signal, enter a transmission state and transmit data via the charge interface from the wearable device during a first time period; enter a receive state and receive data via the charge interface from the first device during a second time period, wherein the second time period is different from the first time period and wherein the second time period occurs after communication of the transition signal; and return to the charge state for a second charging period following the first time period and the second time period.
Claim 3:
The wearable device of claim 2 wherein the transmit data is during a first time period, and wherein the circuitry is further configured to: receive data via the first charge pad or the second charge pad from the device during a second time period, wherein the second time period is different from the first time period, and wherein the first time period and the second time period are after causing the transition signal to be sent.
Claim 1:
…transmit data via the charge interface from the wearable device during a first time period; enter a receive state and receive data via the charge interface from the first device during a second time period, wherein the second time period is different from the first time period and wherein the second time period occurs after communication of the transition signal
Claim 1:
… transmit data via the first charge pad and the second charge pad to the device during a first time period; and receive data via the first charge pad and the second charge pad from the device during a second time period, wherein the second time period is different from the first time period, and wherein the first time period and the second time period are after causing the transition signal to be sent.
Claim 1:
…transmit data via the charge interface from the wearable device during a first time period; enter a receive state and receive data via the charge interface from the first device during a second time period, wherein the second time period is different from the first time period and wherein the second time period occurs after communication of the transition signal
Claim 4:
The wearable device of claim 2 further comprising: a charge interface coupled to the first charge pad and the second charge pad, wherein the charge interface comprises a symmetrical interface configured to accept a coupling with a matching head of a charge cable.
Claim 2:
The wearable device of claim 1 wherein the charge interface comprises a symmetrical interface configured to accept a coupling with a matching head of a charge cable in a plurality of attachment positions.
Claim 2:
The wearable device of claim 1 further comprising: a charge interface coupled to the first charge pad and the second charge pad, wherein the charge interface comprises a symmetrical interface configured to accept a coupling with a matching head of a charge cable.
Claim 2:
The wearable device of claim 1 wherein the charge interface comprises a symmetrical interface configured to accept a coupling with a matching head of a charge cable in a plurality of attachment positions.
Claim 5:
The wearable device of claim 4, wherein the wearable device comprises a glasses front piece, the glasses front piece comprising a temple, and the temple comprising a hinge and the charge interface, wherein an arm coupled to the hinge is configured to cover the charge interface when the arm is in an open position and to uncover the charge interface when the arm is in a closed position.
Claim 10:
The wearable device of claim 1 wherein the wearable device comprises a glasses front piece, the glasses front piece comprising a temple, and the temple comprising a hinge and the charge interface, wherein an arm coupled to the hinge is configured to cover the charge interface when the arm is in an open position and to uncover the charge interface when the arm is in a closed position.
Claim 9:
The wearable device of claim 1, wherein the wearable device comprises a glasses front piece, the glasses front piece comprising a temple, and the temple comprising a hinge and the charge interface, wherein an arm coupled to the hinge is configured to cover the charge interface when the arm is in an open position and to uncover the charge interface when the arm is in a closed position.
Claim 10:
The wearable device of claim 1 wherein the wearable device comprises a glasses front piece, the glasses front piece comprising a temple, and the temple comprising a hinge and the charge interface, wherein an arm coupled to the hinge is configured to cover the charge interface when the arm is in an open position and to uncover the charge interface when the arm is in a closed position.
Claim 6:
The wearable device of claim 4 wherein the circuitry is further configured to: in response to a detection of a coupling of the charge interface with the matching head of the charge cable, perform the charging process.
Claim 2:
The wearable device of claim 1 wherein the charge interface comprises a symmetrical interface configured to accept a coupling with a matching head of a charge cable in a plurality of attachment positions.
Claim 2:
The wearable device of claim 1 further comprising: a charge interface coupled to the first charge pad and the second charge pad, wherein the charge interface comprises a symmetrical interface configured to accept a coupling with a matching head of a charge cable.
Claim 2:
The wearable device of claim 1 wherein the charge interface comprises a symmetrical interface configured to accept a coupling with a matching head of a charge cable in a plurality of attachment positions.
Claim 7:
The wearable device of claim 2 wherein the circuitry is further configured to: sense, during the charging process, for a charge disconnect interrupt detected via the first charge pad or the second charge pad.
Claim 1:
…sense, following the initial charging period, for a charge disconnect interrupt detected via the first charge pad and the second charge pad
Claim 4:
The wearable device of claim 1, wherein the circuitry is configured to: perform the charging process until a charge disconnect interrupt signal is received.
Claim 4:
wherein the initial charging period is associated with a first fixed time starting upon the detection of the coupling and ending with a charge disconnect interrupt.
Claim 8:
The wearable device of claim 2 wherein the charging process is a first charging process, and wherein the circuitry is further configured to: perform a second charging process where the wearable device receives an electrical charge from the device to charge the battery via the first charge pad and the second charge pad.
Claim 1:
return to the charge state for a second charging period following the first time period and the second time period.
Claim 6:
The wearable device of claim 1, wherein the circuitry is further configured to: following the first period and the second period, perform a second charging process.
Claim 1:
…return to the charge state for a second charging period following the first time period and the second time period.
Claim 9:
The wearable device of claim 2 wherein the circuitry is further configured to: synchronize the wearable device with the device using the transition signal.
Claim 8:The wearable device of claim 1 wherein the circuitry is further configured to: synchronize the wearable device with the first device using the transition signal, such that the first time period and the second time period are synchronized based on the transition signal.
Claim 7:
The wearable device of claim 1, wherein the circuitry is further configured to: synchronize the wearable device with the device using the transition signal, such that the first time period and the second time period are synchronized based on the transition signal.
Claim 8:
The wearable device of claim 1 wherein the circuitry is further configured to: synchronize the wearable device with the first device using the transition signal, such that the first time period and the second time period are synchronized based on the transition signal.
Claim 11:
The wearable device of claim 2 wherein the circuitry is further configured to: cause a capacitor to discharge after communication of the transition signal, the capacitor coupled between the first charge pad and the second charge pad.
Claim 9:
The wearable device of claim 1 wherein the circuitry is further configured to manage discharge of a capacitor coupled between the first charge pad and the second charge pad prior to the wearable device entering the transmission state and after communication of the transition signal.
Claim 8:
The wearable device of claim 1, wherein the circuitry is further configured to: cause a capacitor to discharge after communication of the transition signal, the capacitor coupled between the first charge pad and the second charge pad.
Claim 9:
The wearable device of claim 1 wherein the circuitry is further configured to manage discharge of a capacitor coupled between the first charge pad and the second charge pad prior to the wearable device entering the transmission state and after communication of the transition signal.
Claim 12:
The wearable device of claim 2 wherein the circuitry is further configured to: cause a capacitor to discharge before the cause the transition signal to be sent via the first charge pad or the second charge pad to the device.
Claim 9:
The wearable device of claim 1 wherein the circuitry is further configured to manage discharge of a capacitor coupled between the first charge pad and the second charge pad prior to the wearable device entering the transmission state and after communication of the transition signal.
Claim 8:
The wearable device of claim 1, wherein the circuitry is further configured to: cause a capacitor to discharge after communication of the transition signal, the capacitor coupled between the first charge pad and the second charge pad.
Claim 9:
The wearable device of claim 1 wherein the circuitry is further configured to manage discharge of a capacitor coupled between the first charge pad and the second charge pad prior to the wearable device entering the transmission state and after communication of the transition signal.
Claim 13:
The wearable device of claim 2 wherein the circuitry is configured to: perform the charging process for a fixed period of time
Claim 5:
The wearable device of claim 3 wherein the initial charging period is associated with a first fixed time starting upon the detection of the coupling and ending with the charge disconnect interrupt.
Claim 5:
The wearable device of claim 1, wherein the circuitry is configured to: perform the charging process for a fixed period of time.
Claim 5:
The wearable device of claim 3 wherein the initial charging period is associated with a first fixed time starting upon the detection of the coupling and ending with a charge disconnect interrupt.
Claim 14:
The wearable device of claim 2 wherein the circuitry is configured to: perform the charging process until a charge disconnect interrupt signal is received.
Claim 5:
The wearable device of claim 3 wherein the initial charging period is associated with a first fixed time starting upon the detection of the coupling and ending with the charge disconnect interrupt.
Claim 4:
The wearable device of claim 1, wherein the circuitry is configured to: perform the charging process until a charge disconnect interrupt signal is received.
Claim 5:
The wearable device of claim 3 wherein the initial charging period is associated with a first fixed time starting upon the detection of the coupling and ending with a charge disconnect interrupt.
Claim 15:
The wearable device of claim 2 wherein the circuitry is configured to:
cause the transition signal to be sent via the first charge pad and the second charge pad to the device.
Claim 1:
…communicate a transition signal via the first charge pad and the second charge pad to the first device…
Claim 1:
…cause a transition signal to be sent via the first charge pad and the second charge pad to the device…
Claim 1:
…communicate a transition signal via the first charge pad and the second charge pad to the first device…
Claim 16:
The wearable device of claim 2 wherein the circuitry is configured to:
transmit data via the first charge pad and the second charge pad to the device.
Claim 1:
…a charge interface comprising a first charge pad and a second charge pad…enter a transmission state and transmit data via the charge interface…
Claim 1:
…transmit data via the first charge pad and the second charge pad to the device during a first time period…
Claim 1:
…a charge interface comprising a first charge pad and a second charge pad…enter a transmission state and transmit data via the charge interface from the wearable device during a first time period…
Claim 17:
The wearable device of claim 2 wherein the transition signal is a first transition signal and wherein the data comprises a second transition signal indicating an end to the data.
Claim 1:
…following the transition signal, enter a transmission state and transmit data via the charge interface from the wearable device during a first time period; enter a receive state and receive data via the charge interface from the first device during a second time period, wherein the second time period is different from the first time period and wherein the second time period occurs after communication of the transition signal
Claim 1:
…cause a transition signal to be sent via the first charge pad and the second charge pad to the device; transmit data via the first charge pad and the second charge pad to the device during a first time period; and receive data via the first charge pad and the second charge pad from the device during a second time period, wherein the second time period is different from the first time period
Claim 1:
…following the transition signal, enter a transmission state and transmit data via the charge interface from the wearable device during a first time period; enter a receive state and receive data via the charge interface from the first device during a second time period…
Claim 18
Claim 1+Claim 3
Claim 13
Claim 1+claim 13
Claim 19
Claim 2
Claim 2
Claim 2
Claim 20
Claim 15
Claim 19
Claim 14
Claim 21
Claim 15
Claim 20
Claim 14


Claim Objections
Claim 18 recites the limitation "the computing device" in line 1, “the first charge pad and the second charge pad” in line 5, “the second device” in lines 6-7. There is insufficient antecedent basis for this limitation in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AHMED H OMAR/Examiner, Art Unit 2859 

/EDWARD TSO/Primary Examiner, Art Unit 2859